Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10, 12, 15, 21, 23, 32, and 34 are objected to because of the following informalities:
claim 10, pg. 4, line 5 and claim 32, pg. 9, line 7 “a visible indicator actuator” should read “an actuation arm”.
claim 12, 23, 34, line 4 “operator” should read “operation indicator”.
claim 15 and 21, line 2 “a locking arm” should read “said locking arm”.
claim 26, pg. 8, line 6 “an second” should read “a second”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-5, 7, 10, 14-16, 18, 21, 25-27, 29, 32, and 36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung-Jen Tien (US-20150252592-A1), hereinafter Tien
Regarding claim 1, 
A locking assembly (fig. 1), comprising: 
a latch (124); 
a latch actuator (fig. 1; 24) selectively actuatable by a user (para. 41-82; user) to actuate the latch (fig. 2; a user can open the door 10 via handle 24); 
a lock core (fig. 9; 54), comprising: 
a tailpiece (542, 58, 771, 791 collectively); and 
an input (544) operable to selectively actuate the tailpiece [figs.1-3,9-11; para.62-79; tail 542 rotates with the rotation of keyway 544]; 

a lock (figs. 1, 4-5, 15, 17-18; the collective of 160, 162, 166, 129) moveable between a lock position (figs. 17, 18; locking position) and an unlock position (figs. 4-5; unlocking position), in the lock position the lock blocking actuation of the latch by the latch actuator (para. 76 and 78; unlocking door 10 via handle 24 is not allowed in the locking position), in the unlock position the lock allowing actuation of the latch by the latch actuator (para. 77 and 79; latch 124 moves to the unlatching position via rotation of handle 24 when the lock collective is in the unlocking position), the tailpiece of the lock core positioned to actuate the lock between the lock position and the unlock position (para. 68—79; core 54 rotates the tailpiece collective including the setting member 791 which in turn rotates transmission block 129 to move locking member 160 between the locking and unlocking positions); and 

a visible indicator (fig. 9; 660) moveable between a first position (second indicating portion 695 of indicator 691 aligns with window 659) visibly indicating the lock position of the lock (fig. 18; closed padlock) and a second position (figs. 1-5, and 10; first indicator portion 693 of indicator 691 aligns with window 659) visibly indicating the unlock position of the lock (fig. 5; open padlock), the visible indicator positioned relative to the lock such that movement of the lock between the lock position and the unlock position translates into movement of the visible indicator between the first position and the second position (figs. , 4-5,9, and 18; para. 68-79; indicator member 660 connects to the actuation plate 771 and tongue 58 of the tailpiece collective via pivotal portion 672 transmitting the locking and unlocking positions of lock member 160), the visible indicator spaced from the tailpiece (fig. 9; arm 679 carries indicator 691 above the tailpiece collective) such that movement of the tailpiece without movement of the lock will not translate into movement of the visible indicator (fig. 4-5, 9-11, 15-18; para. 62-79; indicator member 660 and its indicator 691 pivot in response to the tailpiece collective rotation and movement of locking member 160).

Regarding claim 4 and 15, 
Tien discloses the locking assembly of claims 1, 14 respectively, wherein the lock comprises: 
a locking arm (129) pivotable about a pivot axis (as shown in the annotated figure of fig. 4, below; locking arm pivot axis) spaced from an axis of rotation of the tailpiece (as shown in the annotated figure of fig. 4, below; Tailpiece rotational axis), the tailpiece of the lock core positioned to selectively pivot the locking arm between the lock position and the unlock position (figs. 4-5, 17-19; para. 62-79; setting member 791 of the tailpiece collective meshes with the transmission block 791 of the lock collective via toothed portion 129D to transmit the pivoting motion between locked/unlocked position). 

    PNG
    media_image1.png
    822
    538
    media_image1.png
    Greyscale

Regarding claim 5 and 16,
Tien disclosed the locking assembly of claims 4, 15 respectively, wherein the tailpiece of the lock core comprises a pair of spaced tailpiece arms (793) extending transverse from the axis of rotation of the tailpiece (figs. 4, 9, 15, 17; transmission section 793 of the setting member 791 includes two teeth), and
 wherein the lock comprises an actuation arm (129D) positioned between the pair of spaced tailpiece arms (fig. 4, 15, and 17; the middle toothed portion 129D of the transmission block 129 is meshed in-between the two teeth of transmission section 793), whereby rotation of the tailpiece of the lock core via the input of the lock core in a first rotational direction (para. 62-79; keyway 544 rotates the tailpiece collective into the clockwise direction till the second indicating portion 695 aligns with window 659) causes a first one of the pair of spaced tailpiece arms (as shown in the annotated figure of fig. 4, above; Right tooth of transmission section 793) to actuate the actuation arm and thereby position the lock in the lock position (figs. 17-18; Right tooth of 793 rotates clockwise to rotate actuation arm 129D and move the lock collective into the locking position) and rotation of the tailpiece of the lock core via the input of the lock core in a second rotational direction (para. 62-79; keyway 544 rotates the tailpiece collective counterclockwise direction till the first indicating portion 693 aligns with window 659) opposite the first rotational direction causes a second one of the pair of spaced tailpiece arms (as shown in the annotated figure of fig. 4, above; Left tooth of transmission section 793) to actuate the actuation arm and thereby position the lock in the unlocked position (figs. 4 and 5; left tooth of 793 rotates counterclockwise to rotate actuation arm 129D and move the lock collective into the unlocking position).

Regarding claim 7, 18, and 29 
Tien discloses the locking assembly of claim 1, 14, and 26 respectively, wherein the visible indicator comprises: 
a cuff (672) positioned about an exterior of the lock core (figs. 9, 11, 16; pivotal portion 672 is attached to tongue 58 outside of lock core 54),
an indicator arm (679) extending from the cuff (fig. 9), and 
a flag carrier (691) connected to the indicator arm and spaced from the cuff (fig. 9; indicator 691 is carried by arm 679 and spaced apart and above pivotal portion 672), the flag carrier having a lock visible indicator (fig. 18; second indicator portion 695 in the form of a closed padlock sign) and an unlock visible indicator (figs. 1-5, and 10; first indicator portion 693 in the form of an open padlock sign).

Regarding claim 10, 21, and 32 
Tien discloses the locking assembly of claims 1, 14, and 26 respectively, wherein the lock comprises: 
a locking arm (129) pivotable about a pivot axis (as shown in the annotated figure of fig. 4, above; locking arm pivot axis) spaced from an axis of rotation of the tailpiece (as shown in the annotated figure of fig. 4, above; Tailpiece rotational axis), the tailpiece of the lock core positioned to selectively pivot the locking arm between the lock position and the unlock position (figs. 4-5, 17-19; para. 62-79; setting member 791 of the tailpiece collective meshes with the transmission block 791 of the lock collective via toothed portion 129D to transmit the pivoting motion between the desired locked or unlocked position); and

the visible indicator comprises: 
a cuff (672) positioned about an exterior of the lock core (figs. 9, 11, 16; pivotal portion 672 is attached to tongue 58 outside of lock core 54); and 

a flag carrier (691) extending from the cuff (fig. 9; indicator 691 is carried by arm 679 that is attached to pivotal portion 672), the flag carrier having a lock visible indicator (fig. 18; second indicator portion 695 in the form of a closed padlock sign) and an unlock visible indicator (figs. 1-5, and 10; first indicator portion 693 in the form of an open padlock sign); 

the lock further comprising a visible indicator actuator (129D), the visible indicator actuator positioned and sized to actuate the visible indicator between the first position and the second position when the locking arm is pivoted about the pivot axis (figs. 4, 15,and 17; the profile of the toothed portion 129D of the transmission block 129 fits in between the profiles of the two teeth of the transmission section 793 so as to transmit the pivoting motions that pivots the tailpiece collective and the attached indicating member 660 to display indicator portion 695 or portion 693),

 the tailpiece positioned intermediate the locking arm and the visible indicator along a longitudinal axis of the lock core (as shown in the annotated figure of fig. 16, below; the tailpiece collective (542, 58, 771, 791) aligns with the longitudinal axis of the lock core 54 in-between the indicator member 660 and transmission block129), 

the longitudinal axis of the lock core intersecting the tailpiece at a first end of the lock core (as shown in the annotated figure of fig. 16, below; the end where inner lock core 54 contacts tail 542) and the longitudinal axis of the lock core intersecting the input at a second end of the lock core (as shown in fig. 10 and the annotated figure of fig. 16, below; lock core 54 end where key 260 first enters into keyway 544),

the visible indicator actuator spanning the locking arm and the visible indicator (figs. 4, 9, and 16-17; toothed portion 129D extends to bridge the transmission block 129 to the indicator member 660 via the tailpiece collective).

    PNG
    media_image2.png
    592
    1091
    media_image2.png
    Greyscale

Regarding claim 14, 
A locking assembly (fig. 1), comprising: 
a latch (124);
a latch actuator (fig. 1; 24) selectively actuatable by a user (para. 41-82; user) to actuate the latch (a user can open the door 10 via handle 24); 
a lock core (fig. 9; 54), comprising: 
a tailpiece (542, 58, 771, 791 collectively); and 
an input (544) operable to selectively actuate the tailpiece [figs.1-3,9-11; para.62-79; tail 542 rotates with the rotation of the keyway 544],

a longitudinal axis of the lock core (as shown in the annotated figure of fig. 16, above; the tailpiece collective (542, 58, 771, 791) aligns with the longitudinal axis of the lock core 54 in-between the indicator member 660 and transmission block129), intersecting the tailpiece at a first end of the lock core (as shown in the annotated figure of fig. 16, above; the end where inner lock core 54 contacts tail 542) and the longitudinal axis of the lock core intersecting the input at a second end of the lock core (as shown in fig. 10 and the annotated figure of fig. 16, above; lock core 54 end where key 260 first enters into keyway 544); 

a lock (figs. 1, 4-5, 15, 17-18; the collective of 160, 162, 166, 129) moveable between a lock position (figs. 17, 18; locking position) and an unlock position (figs. 4-5; unlocking position), the lock comprising a locking arm (129), 

in the lock position the locking arm blocking actuation of the latch by the latch actuator (figs. 17-18; para. 38, 62-79; once the locking member 160 moves to the locking position, the transmission block 129 becomes locked and blocks the unlocking of door 10 via handle 24), in the unlock position the locking arm allowing actuation of the latch by the latch actuator (figs. 4-5; para. 38, 62-79; once the locking member 160 moves to the unlocking position, the transmission block 129 becomes free to pivot allowing the unlocking of door 10 via handle 24),

the tailpiece of the lock core positioned to actuate the lock between the lock position and the unlock position (para. 68—79; core 54 rotates the tailpiece collective including the setting member 791 which in turn rotates transmission block 129 to move locking member 160 between the locking and unlocking positions); and  

a visible indicator (fig. 9; 660) moveable between a first position (second indicating portion 695 of indicator 691 aligns with window 659) visibly indicating the lock position of the lock (fig. 18; closed padlock) and a second position (figs. 1-5, and 10; first indicator portion 693 of indicator 691 aligns with window 659) visibly indicating the unlock position of the lock (fig. 5; open padlock), the visible indicator positioned relative to the lock such that movement of the lock between the lock position and the unlock position translates into movement of the visible indicator between the first position and the second position (figs. 4-5,9, and 18; para. 68-79; indicator member 660 connects to the actuation plate 771 and tongue 58 of the tailpiece collective via pivotal portion 672 transmitting the locking and unlocking positions of lock member 160), 

the tailpiece positioned intermediate the locking arm and the visible indicator along the longitudinal axis of the lock core (as shown in the annotated figure of fig. 16, above; the tailpiece collective (542, 58, 771, 791) aligns with the longitudinal axis of the lock core 54 in-between the indicator member 660 and transmission block129).

Regarding claim 25 and 37,
Tien discloses the locking assembly of claims 14 and 26 respectively, wherein the visible indicator is spaced from the tailpiece (fig. 9; arm 679 carries indicator 691 above tailpiece collective) such that movement of the tailpiece without movement of the lock will not translate into movement of the visible indicator (fig. 4-5, 9-11, 15-18; para. 62-79; indicator member 660 and its indicator 691 pivot in response to and along with the rotation of the tailpiece collective and the locking member 160 movement).

Regarding claim 26, 
A locking assembly (fig. 1), comprising: 
a latch (124);  
a latch actuator (fig. 1; 24) selectively actuatable by a user (para. 41-82; user) to actuate the latch (fig. 2; a user can open the door 10 via handle 24); 
a lock core, comprising (fig. 9; 54): 
a tailpiece (542, 58, 771, 791 collectively); and 
an input (544) operable to selectively actuate the tailpiece [figs.1-3,9-11; para.62-79; tail 542 rotates with the rotation of keyway 544],
a longitudinal axis of the lock core (as shown in the annotated figure of fig. 16, above; longitudinal axis), intersecting the tailpiece at a first end of the lock core (as shown in the annotated figure of fig. 16, above; the end where inner lock core 54 contacts tail 542) and the longitudinal axis of the lock core intersecting the input at a second end of the lock core (as shown in fig. 10 and the annotated figure of fig. 16, above; lock core 54 end where key 260 first enters into keyway 544); 

a lock (figs. 1, 4-5, 15, 17-18; the collective of 160, 162, 166, and 129) moveable between a lock position (figs. 17, 18; locking position) and an unlock position (figs. 4-5; unlocking position), in the lock position the lock blocking actuation of the latch by the latch actuator (para. 76 and 78; unlocking door 10 via handle 24 is not allowed), in the unlock position the lock allowing actuation of the latch by the latch actuator (para. 77 and 79; latch 124 moves to the unlatching position via rotation of handle 24), 

the tailpiece of the lock core positioned to actuate the lock between the lock position and the unlock position (para. 68—79; core 54 rotates the tailpiece collective including the setting member 791 which in turn rotates transmission block 129 to move locking member 160 between the locking and unlocking positions); and  

a visible indicator (fig. 9; 660) moveable between a first position (second indicating portion 695 of indicator 691 aligns with window 659) visibly indicating the lock position of the lock (fig. 18; closed padlock) and an second position (figs. 1-5, and 10; first indicator portion 693 of indicator 691 aligns with window 659) visibly indicating the unlock position of the lock (fig. 5; open padlock), the visible indicator positioned relative to the lock such that movement of the lock between the lock position and the unlock position translates into movement of the visible indicator between the first position and the second position (figs.9; para. 68-79; indicator member 660 connects to the actuation plate 771 and tongue 58 of the tailpiece collective via pivotal portion 672 transmitting the locking and unlocking positions of lock member 160), 

the visible indicator positioned along the longitudinal axis of the lock core between the tailpiece and the input (as shown in the annotated figure of fig. 16, above; the pivotal section 672 of the indicator member 660 is between the actuating plate 771 of the tailpiece collective (542, 58, 771, 791) and the keyway 544) , whereby the visible indicator does not extend along the longitudinal axis of the lock core beyond the tailpiece of the lock core (as shown in the annotated figure of fig. 16, above; the indicator member 660 does not extend all the way beyond the setting member 791 at the other side of the tailpiece collective).

Regarding claim 27
The locking assembly of claim 26, wherein the visible indicator comprises: 
a cuff (672) positioned circumferentially about an exterior of the lock core (figs. 9, 11, 16; pivotal portion 672 is a circular shape that revolves around the exterior space next to the lock core 54); and
a flag carrier (691) extending from the cuff (fig. 9; indicator 691 is carried by arm 679 that is attached to pivotal portion 672), the flag carrier having a lock visible indicator (fig. 18; second indicator portion 695 in the form of a closed padlock sign) and an unlock visible indicator (figs. 1-5, and 10; first indicator portion 693 in the form of an open padlock sign). 

Regarding claim 36, 

The locking assembly of claim 26, wherein the tailpiece is positioned intermediate the locking arm and the visible indicator along the longitudinal axis of the lock core (as shown in the annotated figure of fig. 16, above; the tailpiece collective (542, 58, 771, 791) aligns with the longitudinal axis of the lock core 54 in-between indicator member 660 and transmission block 129).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 23, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hung-Jen Tien (US-20150252592-A1), hereinafter Tien, in view dormakaba Holding (BA-0045) hereinafter dormakaba, in further view of Subbiah Gopalakrishnan et al. (US-20150315816-A1) hereinafter Gopalakrishnan

Regarding claim 12, 23, and 34
While Tien teaches the locking assembly of claims 1, 14, and 26 respectively, further comprising: 
an escutcheon (fig. 2; 181), an operator (a user at the inner side 10A of door 10). But Tien fails to teach having an operation indicator signaling to an operator a lock operator input direction for operating the input of the lock core to place the lock in the lock position and the operator also signaling to the operator an unlock operator input direction for operating the input of the lock core to place the lock in the unlock position, the operation indicator comprising: a debossed area, the debossed area comprising a lock debossed area and an unlock debossed area, the lock debossed area filled with a first colored fill visually indicating a lock condition, the unlock debossed area filled with a second colored fill visually indicating an unlock condition.

dormakaba teaches an operation indicator signaling (as shown in the annotated figure of dormakaba below;  of visual lockdown indicator) to an operator a lock operator input direction (arrow to the left next to closed padlock sign)  for operating the input of the lock core to place the lock in the lock position and the visual indicator also signaling to the operator an unlock operator input direction (arrow to the right direction next to the open padlock sign) for operating the input of the lock core to place the lock in the unlock position (pg. 1-2 of dormakaba; the visual indicator shows which way to turn the key to ensure the door is locked or to unlock the door), the operation indicator comprising: a debossed area (as shown in the annotated figure of dormakaba below; the visual indicator area is a depression below the escutcheon surface), the debossed area comprising a lock debossed area (closed padlock sign) and an unlock debossed area (open padlock sign),

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Tien by incorporating the visual lockdown indicator to the escutcheon as taught by dormakaba because the visual lockdown indicator provides an easy to understand markings on the lock, operators can lock the door quickly and securely, makes classrooms and schools more secure.

But dormakaba fails to teach the lock debossed area filled with a first colored fill visually indicating a lock condition, the unlock debossed area filled with a second colored fill visually indicating an unlock condition.

Gopalakrishnan teaches the lock debossed area filled with a first colored fill (para. 96; first color) visually indicating a lock condition (para. 95-96; locked padlock indicia colored with a first color indicates to the lock-indicating position), the unlock debossed area filled with a second colored fill (para. 96; second color) visually indicating an unlock condition (para. 95-96; unlocked padlock indicia colored with a second color indicated to the unlock-indicating position) [fig. 11 of Gopalakrishnan para. 95-96]

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Tien by incorporating the a first and a second color to the visual lockdown indicator as taught by dormakaba because different colors provide for a quick and clear indication to the state of the locking mechanism and provide for increased visibility. 

    PNG
    media_image3.png
    472
    623
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Ian Sweeney (US-20190368226-A1) teaches a locking mechanism with status indicator including combination of color coding, words, lights, patterns, symbols, images, textures, luminance, and/or any other suitable indication. The invention provides for increased visibility of the status indicator.
Bradley Thomas Clary et al. (US-9169669-B2) teaches a lock status indicator to indicate the locked and unlocked status of the lock mechanism including different color schemes with or without words, phrases and/or symbols. The invention visibly shows the status of the lock across a 180-degree viewing angle
Jack R. Lehner, Jr et al. (US-9945158-B2) teaches an exit device with a dogging mechanism assembly and a visual indicator including a closed and an open padlock symbol with an “unlocked” and “locked” word. The invention visually indicates to the state of the exit device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                        

 /KRISTINA R FULTON/ Supervisory Patent Examiner, Art Unit 3675